In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole, dated June 19, 2001, which, after a hearing, denied the petitioner’s request to be released to parole, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Angiolillo, J.), entered November 21, 2001, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The record demonstrates that the determination of the New York State Board of Parole (hereinafter the Board) denying the petitioner’s second parole request does not show irrationality bordering on impropriety (see Matter of Silmon v Travis, 95 NY2d 470, 476; Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77; Matter of Almeyda v New York State Div. of Parole, 290 AD2d 505; Matter of Thomas v New York State Div. of Parole, 286 AD2d 393, 394; Matter of Larrier v New York State Bd. of Parole Appeals Unit, 283 AD2d 700). The Board was justified in considering, among other factors, the severity of the underlying crime (see Executive Law § 259-i [2] [c]; Matter of King v New York State Div. of Parole, 83 NY2d 788, 790; Matter of Crews v New York State Exec. Dept. Bd. of Parole Appeals Unit, 281 AD2d 672; Matter of Trobiano v State of N.Y. Div. of Parole, 285 AD2d 812, 813; Matter of Nelson v New York State Parole Bd., 274 AD2d 719; Matter of Walker v Travis, 252 AD2d 360, 362; Matter of Garcia v New York State *554Div. of Parole, 239 AD2d 235). Krausman, J.P., Goldstein, Townes and Rivera, JJ., concur.